DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “top view image generator” and “controller” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, these claim limitations are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The dependent claims inherit these deficiencies by virtue of their dependency.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements: “top view image generator” and “controller” in claims 1-9.  The dependent claims inherit these deficiencies by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2017/0355307).

Regarding claim 1, Ha discloses:
An apparatus for providing a top view image of a parking space, the apparatus comprising: 
a steering angle sensor configured to measure a steering angle of a vehicle (Ha: [0117]; steering sensor acquires rotation of the steering wheel; [0321]; steering input unit 721A include a steering wheel rotation; [0330]; steering sensor based on rotation of the steering wheel; [0331]; sensing unit 760 acquires steering wheel rotation angle); 
a top view image generator configured to generate the top view image of the parking space depending on travel of the vehicle (Ha: [0147]-[0148]; processor 170 synthesizes images photographed in all directions, providing an around view image obtained by viewing the vehicle from its top; short-distance area SA is an area for display as an around view image; Fig 14-15,19A-B; [0222]; [0225]-[0227]; [0259]-[0260]; current around view image for display on the second display area 182); 
a display configured to display the generated top view image (Ha: [0198]; display unit 180]; [0147]-[0148]; processor 170 synthesizes images photographed in all directions, providing an around view image obtained by viewing the vehicle from its top; short-distance area SA is an area displayed as an around view image; Fig 14-15,19A-B; [0222]; [0225]-[0227]; [0259]-[0260]; current around view image displayed on the second display area 182); and 

capture the top view image (Ha: [0247]; processor 170 stores photographed information on a short-distance environment around the vehicle; [0258]; [0260]-[0262]; Fig 14-15,19A-B; [0222]; [0225]-[0227]; [0259]-[0262]; scroll GUI for displaying short-distance images that were previously photographed; past around view image for combination and display on the first display area 181); and 
generate a panorama top view image by connecting the generated top view image and the captured top view image based on the measured steering angle (Ha: Fig 14-15,19A-B; [0024]; [0222]; [0225]-[0227]; [0258]-[0262]; scroll GUI for displaying short-distance images that were previously photographed along with current around view image; past around view images combined with current around view image for display on the first display area 181; [0117]; [0321]; [0330]; [0331];).

Regarding claim 2, Ha discloses:
The apparatus of claim 1, wherein the controller is configured to apply shading to the captured top view image of the panorama top view image (Ha: Fig 14-15,18; 19A-B; target designating image 21; [0264]-[0266]).

Regarding claim 3, Ha discloses:

divide the captured top view image into a plurality of areas (Ha: Fig 14-15,19A-B; [0024]; [0222]; [0225]-[0227]; [0258]-[0264]; scroll GUI for displaying short-distance images that were previously photographed along with current around view image); and 
shade the plurality of areas differently (Ha: Fig 14-15,19A-B; target designating image 21; [0264]-[0266]).

Regarding claim 4, Ha discloses:
The apparatus of claim 1, wherein the controller is configured to control the display to display the generated panorama top view image (Ha: Fig 14-15,19A-B; [0024]; [0222]; [0225]-[0227]; [0258]-[0262]; scroll GUI displaying short-distance images that were previously photographed along with current around view image; past around view images combined with current around view image displayed on the first display area 181).

Regarding claim 5, Ha discloses:
The apparatus of claim 4, wherein the apparatus further comprises: 
a motion detection sensor configured to detect a movement around an empty parking place (Ha: [0182]-[0183]; object tracking unit 440 calculates movements or motion vectors of the verified objects such as other vehicles; [0101]; [0107]; [0236]-[0246]; [0254]; [0257]; [0270]-[0271]; [0291]-[0292]).

Regarding claim 6, Ha discloses:
The apparatus of claim 5, wherein the controller is configured to control the display to additionally display a warning icon at a position on the panorama top view image that corresponds to the empty parking place around which the movement is detected by the motion detection sensor (Ha: [0182]-[0183]; object tracking unit 440 calculates movements or motion vectors of the verified objects such as other vehicles; [0101]; [0107]; [0236]-[0246]; [0254]; [0257]; [0270]-[0271]; [0291]-[0292]; Fig 17-18, 21, 26-27).

Regarding claim 7, Ha discloses:
The apparatus of claim 1, wherein the controller is configured to store the captured top view image in storage (Ha: [0247]; processor 170 stores photographed information on a short-distance environment around the vehicle; [0258]; [0260]-[0262]; Fig 14-15,19A-B; [0222]; [0225]-[0227]; [0259]-[0262]; scroll GUI for displaying short-distance images that were previously photographed; past around view image for combination and display on the first display area 181).

Regarding claims 10-14, Ha discloses the method limitations of these claims as discussed above with respect to claims 1-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2017/0355307) in view of Suzuki et al. (US 2020/0226926).

Regarding claims 8-9, 
Ha teaches:
The apparatus of claim 7, 

Ha fails to teach
wherein the controller is configured to delete the stored top view image when a lifetime of the stored top view image exceeds a predetermined amount of time;
wherein the controller is configured to delete the stored top view image when the vehicle travels a predetermined distance.

Suzuki teaches:

wherein the controller is configured to delete the stored top view image when the vehicle travels a predetermined distance.
(Suzuki: Fig 2-3; [0037]; deleting images 24 and 25 when the vehicle travels, which includes passage of distance and time).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Suzuki with Ha.  Deleting old images would benefit the Ha device by reducing image data no longer needed and freeing up system space.  Additionally, this is the application of a known technique, deleting old images, to a known device ready for improvement, the Ha device, to yield predictable results.

Regarding claims 15-16, Ha in view of Suzuki teaches the method limitations of these claims as discussed above with respect to claims 7-9.

Conclusion
The prior art made of record that is not currently relied upon but considered pertinent to applicant's disclosure is found in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488